Exhibit 10.1
 




























ASTRO-MED INC.


MANAGEMENT BONUS PLAN


GROUP III


























Adopted March 15, 2010
As Amended April 3, 2013







 
 

--------------------------------------------------------------------------------

 

ASTRO-MED, INC.


MANAGEMENT BONUS PLAN


GROUP III




TABLE OF CONTENTS






I.           OVERVIEW                                                                                                           1


A.           Perspective
B.           Key Points


II.           ELIGIBLE
PARTICIPANTS                                                                            2


A.           Rules


1.           Dates of Employment
a.           Annual
2.           Leave of Absence
3.           Retirees
4.           Exclusions


III.           ELIGIBLE
BONUSES                                                                                      3


A.           Financial


1.           Categories
2.           Bonus Rates


B.           Business


1.           Categories
2.           Bonus Rates


IV.           FINANCIAL
OBJECTIVES                                                                              4


A.           Definition of Financial Measurement Criteria


1.           Net Sales
2.           Operating Income
3.           Net Assets
4.           ORONA


V.           GENERAL
RULES                                                                                                4-5


VI.           PAYOUT
MATRIX                                                                                               6-7





 
 

--------------------------------------------------------------------------------

 



ASTRO-MED, INC.


MANAGEMENT BONUS PLAN


GROUP III






I.           OVERVIEW


A.           Perspective
Astro-Med’s pay for performance philosophy encourages rewarding individuals who
are committed to the achievement of their financial and operating goals as well
as ensuring our customers are totally satisfied with our products and
services.  The Plan provides for incentive pay based on Financial and Business
Objectives.


B.           Key Points


1.
Bonuses are earned by achieving ANNUAL Financial Objectives, including Net
Sales, Operating Income and ORONA (Operating Income Return on Net Asset)
Thresholds.



2.
Participation by a Corporate Officer shall be recommended by the CEO and
approved by the Astro-Med, Inc. Compensation Committee.



3.
Bonuses earned for achieving the Financial Thresholds will be paid only on an
annual basis.

 
4.           Bonuses earned on the Business Objectives will be paid only on an
annual basis.


5.
To be eligible for the Annual Bonus, Officers must be on the Astro-Med payroll
as of the last day of the fiscal year.



6.  
Annual bonuses earned by Corporate Officers for achieving the Financial
Objectives will be paid only after the issuance of Astro-Med’s Audited
Consolidated Financial Statements.



7.  
All levels of Operating Income Attainment must include the requisite level of
bonuses earned  (e.g. adequate bonus reserves must be provided for in the
Operating Income reported).



8.
All Bonuses earned will be paid only after review and written approval by
Astro-Med’s CEO (and, in the case of a bonus to the CEO, approval of the
Compensation Committee).
 

 
 
 
 

--------------------------------------------------------------------------------

 

 
9.
All combined annual bonuses paid based on achieving Financial Objectives cannot
exceed 10% of Astro-Med’s consolidated Operating Income determined without
deduction for the combined Corporate Management Bonus Plan pool.



10.
All Bonuses earned by achieving Financial Objectives are based on Operating
Income from the Company’s normal operating activities and excludes the financial
results from mergers, acquisitions, sale of assets, divestitures, etc.



II.           ELIGIBLE PARTICIPANTS


A.           Rules


1.           Dates of Employment


a.           Annual



 
(1)
Corporate Officers who are on the payroll as of the last day of the fiscal year
to which the bonus relates, and who were on the payroll the first working day of
such fiscal year are eligible for a full year’s bonus award.




 
(2)
Corporate Officers who were on the payroll after the first working day of the
fiscal year to which the bonus relates are eligible for a pro rata bonus
award.  Corporate officers who are employees for six months or more but less
than twelve months are entitled to 25% of the Bonus percent earned by the Group
III participants.  Corporate Officers who are employed for less than six months
in the current fiscal year do not qualify for the Group III Bonus.







2.           Leave of Absence
No bonus will be paid to an officer on leave of absence.


3.           Retirees
 
Officers retiring after age 65 and prior to the last day of the fiscal year, and
who were eligible for a bonus in the preceding year are eligible for a pro rata
portion of a full year’s bonus (based upon the number of full months prior to
retirement).



4.           Exclusions
 
Officers who are participating in other Company incentive plans (e.g. Sales
Incentive Plan, etc.) are not eligible under this plan without written approval
of the Astro-Med CEO.





III.           ELIGIBLE BONUS


A.           Threshold and Target Financial Objectives for Net Sales, Operating
Income, and Return on Net Assets (RONA) and the related Bonus Rates (Percentage
of Base Salary) shall be established annually by the Compensation Committee and
communicated to the Plan participants by the CEO.
 
 
 
 

--------------------------------------------------------------------------------

 

 
B.           Plan Participants may also receive a bonus based upon achieving
specified Strategic and Tactical Business Objectives.  The maximum Bonus Rate
(percentage of Base Salary) that may be earned by a Plan participant based upon
achieving such Business Objectives shall be established annually by the
Compensation Committee.  The Business Objectives shall be established by the
Compensation Committee for the CEO and by the CEO for all other Plan
participants and the determination as to achievement of such Business Objectives
and the portion of the bonus earned therefor shall be made by the CEO (or, in
the case of the CEO, by the Compensation Committee).


IV.           FINANCIAL OBJECTIVES


A.           Definition of Financial Measurement Criteria


1.           Net Sales:  Astro-Med Consolidated Net Sales


2.           Operating Income:  Astro-Med Consolidated Operating Income


3.           Net Assets:  Astro-Med Consolidated Net Assets


4.           ORONA:  Astro-Med Consolidated Ooperating Income = %
  Astro-Med Consolidated Net Assets


Note:                      For purposes of ORONA calculations on an annual
basis, Astro-Med’s consolidated Net Assets will represent a twelve month average
of the Company’s Assets less a twelve month average of Liabilities.


V.           GENERAL RULES


A.           Participation


1.           Corporate Officers as approved by Astro-Med Compensation Committee.


B.           Minimum and maximum Payouts


 
1.
No bonus will be paid to any Officer on Financial or Business Objectives if
either Astro-Med’s Consolidated Operating Income and Net Sales for the fiscal
year is less than the applicable Threshold established by the Compensation
Committee.



No bonus will be paid in excess of 60% of an Officer’s annual Base Salary.


C.           Definition of Salary


Annual bonuses are based on salary in effect as of the last day of the fiscal
year.


D.           Timing of Bonus Payout
 
 
 
 

--------------------------------------------------------------------------------

 


1.  
Bonus earned for achieving the Financial Objectives and Business Objectives will
be paid on an annual basis.



 
2.
Annual bonuses will be calculated and paid as soon as the Company’s audited
financial statements are issued.  This should be in March of the following
fiscal year.



 
3.
All bonuses earned will be paid only after review and written approval by
Astro-Med’s CEO and approval of the Compensation Committee in the case of the
CEO.



E.           Modification and Continuation of the Bonus Plan


The Plan may be modified by Astro-Med’s CEO at any time, provided that any
material modification of the Financial Targets, Financial Thresholds or Bonus
Rates shall be approved by the Astro-Med, Inc. Compensation Committee.  The
Astro-Med CEO has final authority as to any payment hereunder (other than
payments to the CEO), including the authority to interpret the provisions of
this Plan.  The Compensation Committee has sole discretion as to the
continuation of the Plan for any fiscal year and, accordingly, continuation of
the Plan beyond the current fiscal year is not guaranteed.



